COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


RITA F. SHIFFLETT
                                             MEMORANDUM OPINION*
v.   Record No. 2816-01-2                         PER CURIAM
                                                APRIL 16, 2002
CONAGRA FROZEN FOODS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Norman Lamson, on briefs), for appellant.

             (Kerri Borchardt Taylor; Morin & Barkley, on
             brief), for appellee.


     Rita F. Shifflett (claimant) contends the Workers'

Compensation Commission erred in finding she failed to prove (1)

that she sustained an injury by accident arising out of and in

the course of her employment on November 17, 1998, resulting in

neck problems; and (2) that her May 1999 and October 1999 neck

problems were causally related to the November 17, 1998 injury

by accident.     Upon reviewing the record and the parties' briefs,

we conclude that this appeal is without merit.      Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
that it resulted in an obvious sudden mechanical or structural

change in the body."   Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).   Unless we can say as a matter of law

that claimant's evidence sustained her burden of proof, the

commission's findings are binding and conclusive upon us.     See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d
833, 835 (1970).

     The full commission affirmed the deputy commissioner's

finding that claimant failed to prove that she sustained an

injury by accident on November 17, 1998, but rather that her

neck strain was the result of non-compensable cumulative trauma.

In so ruling, the deputy commissioner found as follows:

               The claimant asserts that on [the]
          morning [of November 17, 1998] she was
          lifting heavy vegetable boxes and throwing
          them down to break the frozen contents for
          eventual use in food production lines. At
          her first visit to the employer's nursing
          station, she reported a pinch in her neck
          one week prior, no trauma or precipitating
          factors, and she had mentioned the neck
          pinch one week prior, being advised to use
          heat. At the visit that day with
          Dr. [Charles] Thurber, he also mentioned no
          history of injury, and that she related the
          pinching as far back as 1996, which was
          exacerbated with heavy lifting. The note
          from her subsequent first visit with
          Spectrum Therapy also refers to her lifting
          objects overhead when she was injured from
          which she felt difficulties from the
          activity for "several weeks." This
          evaluation, which occurred three days after
          the alleged injury negates, as do the other
          medical reports, a specific singular
          precipitating event to which the claimant
          testified. It is contrary to normal
                              - 2 -
          credibility to have three consistent medical
          reports denying a specific traumatic event
          when a claimant expresses that the contrary
          occurred.

               We are not persuaded that the claimant,
          who from the medical records has had a
          history of neck condition, sustained a new
          injury on November 17, 1998, as opposed to a
          flare-up of her continuing problems as a
          result of repetitive lifting of heavy
          objects.

     Based upon the medical histories, the commission, as fact

finder, was entitled to reject claimant's testimony regarding

the happening of a specific identifiable incident on November

17, 1998 resulting in a neck injury.   It is well settled that

credibility determinations are within the fact finder's

exclusive purview.   Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 381, 363 S.E.2d 433, 437 (1987).   Accordingly, we

cannot find as a matter of law that claimant's evidence

sustained her burden of proving that a specific indentifiable

incident occurring at work on November 17, 1998 resulted in her

neck condition.

     Because our ruling on this issue disposes of this appeal,

we need not address the remaining issue raised by claimant.

Therefore, we affirm the commission's decision.

                                                          Affirmed.




                               - 3 -